t c summary opinion united_states tax_court elliot virgil wilkerson petitioner v commissioner of internal revenue respondent docket no 1211-03s filed date elliot virgil wilkerson pro_se john f driscoll for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year as well as an accuracy-related_penalty under sec_6662 in the amount of dollar_figure after petitioner’s concessions the remaining issues for decision are whether petitioner received unreported business and rental income we hold that he did to the extent provided herein whether petitioner is entitled to claim various schedule c and schedule e deductions we hold that he is not whether petitioner is entitled to claim various itemized_deductions for state and local_taxes we hold that he is not whether petitioner is entitled to claim a personal casualty or theft_loss of dollar_figure we hold that he is not whether petitioner is liable for the accuracy-related_penalty under sec_6662 we hold that he is at trial and in the stipulation of facts petitioner conceded the adjustments in the notice_of_deficiency specifically that he received unreported income in the following amounts wages of dollar_figure interest of dollar_figure and rental income in the amounts of dollar_figure and dollar_figure for a total of dollar_figure background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time that the petition was filed petitioner resided in dothan alabama on or about date petitioner filed with respondent a form_1040 u s individual_income_tax_return for form_1040 on the form_1040 petitioner reported zero wages zero total income and zero taxable_income and he claimed a refund of federal_income_tax withheld in the amount of dollar_figure on the last page of his form_1040 petitioner listed his occupation as labor on date respondent issued petitioner a notice_of_deficiency for based on information returns respondent determined that petitioner failed to report wages from great northern nekoosa corp gnnc of dollar_figure interest from five star credit_union of dollar_figure and total rental income of dollar_figure which amount consisted of dollar_figure from paden realty appraisals inc and dollar_figure from housing authority of the city of dothan alabama respondent further determined that petitioner is liable for the accuracy-related_penalty under sec_6662 for a substantial_understatement of tax on date petitioner timely filed a petition with the court challenging the determined deficiency stating expense for the production_of_income thereafter petitioner submitted to respondent’s appeals_office on date a revised form_1040 for revised form_1040 respondent did not process the revised form_1040 as an amended_return the revised form_1040 reflected in pertinent part as follows line wages salaries tips etc line 8a taxable interest line business income or loss line rental real_estate line total income line itemized_deductions line taxable_income line tax line federal_income_tax withheld line this is the amount you overpaid big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number petitioner attached to the revised form_1040 inter alia the following schedules and forms that are pertinent to the issues in this case schedule a itemized_deductions schedule c profit or loss from business schedule e supplemental income and loss and form_4684 casualties and thefts on schedule a petitioner claimed total itemized_deductions of dollar_figure which amount included the following state and local income_tax of dollar_figure real_estate tax of dollar_figure personal_property_tax of dollar_figure and a casualty or theft_loss of dollar_figure as calculated we note however that petitioner did not claim any deductions on his form_1040 u s individual_income_tax_return on form_4684 petitioner attached no documentation to his revised form_1040 to support any of the itemized_deductions on form_4684 petitioner described the property for which he claimed a casualty or theft_loss as personal cedar springs ga the personal_property referred to certain employment rights that petitioner allegedly forfeited in a collective bargaining agreement that his labor_union entered into sometime before cedar springs ga is the location of gnnc which is the paper mill where petitioner works the date is petitioner’s birth date the form_4684 reflected in pertinent part as follows line cost or other basis of each property line fair_market_value before casualty or theft line fair_market_value after casualty or theft line subtract line from line line casualty or theft_loss line enter the amount from line or dollar_figure whichever is smaller line enter of your adjusted_gross_income big_number line enter result on schedule a big_number dollar_figure big_number big_number big_number big_number on schedule c petitioner identified his business name as v g ’s gallery his principal business or profession as art and flowers and his business activity code as signifying a gift novelty and souvenir store schedule c reflected in relevant part as follows gross_receipts or sales returns or allowances cost_of_goods_sold gross_income total expenses net_loss dollar_figure big_number big_number the expenses consisted of automobile expenses legal and professional services office expense rent repairs and maintenance supplies travel and other expenses petitioner attached no documentation to his revised form_1040 to support the amounts claimed for returns or allowances cost_of_goods_sold and expenses on schedule e petitioner identified three rental real_estate properties in alabama yellow wood ave birmingham cordova drive dothan and cathy lou road dothan schedule e reflected in relevant part as follows property yellow wood cordova cathy lou total rents received dollar_figure big_number big_number big_number expenses dollar_figure big_number big_number big_number depreciation dollar_figure big_number big_number big_number total expenses dollar_figure big_number big_number losses dollar_figure big_number big_number big_number petitioner claimed deductible rental real_estate losses of dollar_figure dollar_figure and dollar_figure for yellow wood cordova and cathy lou respectively see sec_469 see also form_8582 passive_activity_loss limitations the expenses consisted of cleaning and maintenance commissions insurance legal and professional fees management fees mortgage interest supplies and taxes petitioner attached no documentation to his revised form_1040 to support the claimed amounts for expenses and depreciation after receipt of petitioner’s revised form_1040 respondent requested from petitioner any supporting documentation concerning petitioner’s claimed deductions petitioner did not provide any supporting documentation to respondent at trial petitioner offered no documentary_evidence to support any of the deductions or allowances claimed by him on schedules a c and e in addition petitioner at trial declined to offer any testimonial evidence to support any of those deductions or allowances other than the casualty or theft_loss claimed on schedule a and form_4684 at the end of the trial respondent made an oral motion to conform the pleadings to the evidence and to assert an increased deficiency petitioner did not object discussion as a preliminary matter we note that petitioner conceded the adjustments determined in the notice_of_deficiency the remaining issues in this case were raised at trial by way of the stipulation of facts and petitioner’s own testimony as stated above respondent at trial made an oral motion to conform the pleadings to the evidence and to assert an increased deficiency and we must decide whether to grant such motion see rule b sec_6214 generally we deem issues raised and tried by the consent of the parties as having been raised in the pleadings rule b whether a motion to conform the pleadings should be allowed however is within the sound discretion of the court 304_f2d_136 9th cir affg unreported orders of this court if there is unfair surprise or prejudice to the opposing party then the motion should be denied 59_tc_551 after a review of the entire record we find that the factual issues giving rise to respondent’s motion were raised during trial without petitioner’s objection and with his consent the evidence on which respondent bases his motion was admitted at trial by way of a stipulation of facts including petitioner’s revised form_1040 and petitioner’s own testimony in addition we do not find that granting respondent’s motion would result in unfair surprise or prejudice to petitioner the evidence in the record further demonstrates that the deficiency may be greater than that determined in the notice_of_deficiency accordingly we shall grant respondent’s motion to conform the pleadings to the evidence and to assert an increased deficiency the revised form_1040 was not processed by respondent as an amended_return there is no statutory authority permitting the filing of an amended_return and the acceptance or rejection thereof is solely within the discretion of the commissioner 20_tc_79 we may however admit the revised form_1040 in evidence as a statement of petitioner’s present position see mccabe v commissioner tcmemo_1983_325 nevertheless to the extent that respondent has sought an increased deficiency he bears the burden_of_proof we note however that petitioner’s revised form_1040 which was received in evidence sufficiently supports respondent’s assertion for an increased deficiency see collins v commissioner tcmemo_1956_156 a unreported income gross_income includes all income from whatever source derived specifically including gross_income derived from business gains derived from dealings in property and rents sec_61 petitioner admittedly concedes by way of the stipulation of facts and his own testimony that he received unreported income in excess of the adjustments in the notice_of_deficiency specifically petitioner admitted that he received unreported gross_receipts or sales of dollar_figure and rental income in the aggregate amount of dollar_figure with respect to the amount of rental income we note that petitioner conceded the adjustments in the notice_of_deficiency in the amounts of dollar_figure and dollar_figure the first amount is consistent with the amount of rental income reported on petitioner’s revised form_1040 for the yellow wood property the latter amount of dollar_figure appears to be included in the total rental income amount of the other properties therefore we limit the amount of unreported rental income to dollar_figure ie dollar_figure dollar_figure - dollar_figure accordingly we conclude that petitioner received unreported gross_receipts or sales of dollar_figure and unreported rental income of dollar_figure in excess of that determined by respondent in the notice_of_deficiency b schedule c and schedule e deduction sec_1 general principles deductions are strictly a matter of legislative grace and a taxpayer bears the burden of proving his or her entitlement to the deductions claimed rule a 503_us_79 292_us_435 this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_6001 further requires taxpayers to maintain books_and_records sufficient to substantiate the amounts of the deductions claimed sec_6001 sec_1_6001-1 e income_tax regs if a taxpayer is unable to fully substantiate the expenses_incurred but there is evidence that deductible expenses were incurred the court may nevertheless allow a deduction based upon an approximation of expenses 39_f2d_540 2d cir 85_tc_731 the estimate however must have a reasonable evidentiary basis vanicek v commissioner supra and there must the burden_of_proof does not shift to respondent under sec_7491 because petitioner failed to establish that he complied with the requirements of sec_7491 and b to substantiate items maintain records and fully cooperate with respondent’s reasonable requests we note that petitioner stated at trial that he did not come prepared to address those deductions we find that statement remarkable considering that the amount of the deductions claimed was a substantial part of his revised form_1040 be sufficient evidence in the record to permit us to conclude that a deductible expense was paid_or_incurred in at least the amount allowed 245_f2d_559 5th cir in the case of travel_expenses and expenses relating to the use of listed_property including any passenger_automobile or other_property used as a means of transportation sec_280f and ii sec_274 imposes stringent substantiation requirements to document the nature and amount of such expenses sec_274 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date to meet these substantiation requirements the taxpayer must maintain adequate_records or sufficient corroborating evidence to establish each element of an expenditure sec_274 sec_1_274-5t temporary income_tax regs fed reg date sec_1 5t c i temporary income_tax regs fed reg date schedule c deductions sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business petitioner purportedly operates an art and flowers business petitioner claims subtractions from gross_receipts eg returns or allowances and cost_of_goods_sold as well as various expense deductions associated with this business petitioner however offered no evidence whatsoever to substantiate deductions for the claimed amounts petitioner failed to produce any records or documents that any of the expenses were allegedly paid_or_incurred with respect to this business moreover petitioner failed to present any testimony however slight to explain the expenses listed on schedule c to give us any basis upon which we could estimate such deductions on the basis of his revised form_1040 petitioner would have this court infer facts not in the record to prove that he incurred legitimate business_expenses the burden however is on petitioner to substantiate his claimed deductions we hold therefore that petitioner failed to meet his burden_of_proof consequently petitioner is not entitled to subtract returns or allowances and cost_of_goods_sold from gross_receipts nor is he entitled to any of his claimed expense deductions see sec_274 williams v united_states supra vanicek v commissioner supra sec_1_274-5t temporary income_tax regs fed reg date schedule e deductions sec_212 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year for the management conservation or maintenance of property including real_property held_for_the_production_of_income sec_1_212-1 income_tax regs the evidence indicates that petitioner maintains several rental properties petitioner thus claims depreciation as well as various expense deductions associated with his rental properties petitioner however offered no evidence whatsoever to substantiate deductions for the claimed amounts petitioner failed to produce any records or documents that any of the expenses were allegedly paid_or_incurred with respect to his rental properties moreover petitioner failed to present any testimony however slight to explain the expenses listed on schedule e to give us any basis upon which we could estimate such deductions on the basis of his revised form_1040 petitioner would have this court infer facts not in the record to prove that he incurred legitimate rental expenses the burden however is on petitioner to substantiate his claimed deductions we hold therefore that petitioner failed to meet his burden_of_proof consequently petitioner is not entitled to deduct depreciation nor is he entitled to any of his claimed expense deductions see williams v united_states supra 85_tc_731 c personal_deduction sec_1 deductions for state and local_taxes as relevant herein sec_164 provides for the deduction of state and local real_property_taxes state_and_local_personal_property_taxes and state_and_local_income_taxes paid_or_accrued within the taxable_year petitioner failed to produce any evidence to show that he paid the taxes claimed on his revised form_1040 nor did he offer any testimony concerning those deductions therefore petitioner has not met his burden_of_proof accordingly petitioner is not entitled to claim deductions on schedule a for taxes paid casualty_loss deduction as relevant to the present case sec_165 and c subject_to limitations allows an individual to claim a deduction for a loss of property not connected with a trade_or_business that arises from fire storm shipwreck or other_casualty or from theft personal casualty losses are deductible in the year the loss is sustained sec_165 h b sec_1 a income_tax regs a loss is treated as sustained during the taxable_year in which the loss occurs as evidenced by closed and completed transactions and as fixed by identifiable events occurring in such taxable_year sec_1_165-1 income_tax regs see also sec_1_165-1 income_tax regs the term other_casualty is defined as a loss proximately caused by a sudden unexpected_or_unusual_event excluding the progressive deterioration of property through a steadily operating cause or by normal depreciation 680_f2d_91 11th cir affg 76_tc_593 76_tc_580 there must be a causal connection between the alleged casualty and the loss claimed by the taxpayer 30_tc_546 affd 269_f2d_184 8th cir petitioner contends that the alleged dollar_figure personal_casualty_loss arose during the years and while he was a member of a labor_union in which he forfeited certain rights through provisions in a collective bargaining agreement between the labor_union and his employer gnnc in support of his contention petitioner relies on our previous opinion in wilkerson v commissioner t c summary opinion in that case we held that money paid to petitioner for the years and by virtue of an agreement between gncc and the pursuant to sec_7463 a summary opinion cannot be relied on as precedent for other cases although this statutory prohibition does not necessarily preclude application of the doctrines of res_judicata and collateral_estoppel neither doctrine applies in this case because the issue presented in the instant proceeding is not identical to the issue decided in the prior proceeding labor_union of which petitioner was a member constituted compensation_for services under sec_61 petitioner’s theory however is that this court concluded that he forfeited certain rights that constitute property of value for which he is entitled to a loss deduction petitioner’s contention is misplaced petitioner’s alleged forfeiture of rights is not the type of loss contemplated by sec_165 in fact petitioner’s own testimony revealed that he characterizes the forfeiture of rights as a job-related expense moreover petitioner presented no evidence that his alleged personal_loss resulted from either a theft or a sequence of events normally associated with a casualty that is sudden unexpected or unusual events causing a considerable destructive force to property where the resulting direct and proximate damage causes a loss similar to that arising from a fire storm or shipwreck 48_tc_430 see landy v commissioner tcmemo_1979_ taxpayer not entitled to personal_casualty_loss deduction for the loss of driving privileges even assuming arguendo that petitioner’s forfeiture of rights under the collective bargaining agreement constitutes a personal_casualty_loss or theft petitioner would not be entitled to a deduction for such loss or theft because the alleged loss was sustained during the taxable years and rather than the taxable_year which is the year in issue accordingly we hold that petitioner is not entitled to a casualty or theft_loss deduction of dollar_figure d sec_6662 substantial_understatement of tax the last issue for decision is whether petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 for the year in issue sec_7491 places on the commissioner the burden of production with respect to a taxpayer’s liability for any penalty the taxpayer however still has the burden of proving that the commissioner’s determination of the accuracy- related penalty is erroneous rule a indopco inc v commissioner u s pincite 290_us_111 116_tc_438 sec_6662 imposes a penalty equal to percent of any underpayment_of_tax that is due to a substantial_understatement_of_income_tax see sec_6662 and b an individual substantially understates his or her income_tax when the reported tax is understated by the greater of percent of the tax required to be shown on the return or dollar_figure sec we hold that respondent satisfied the burden of production under sec_7491 because the record shows that petitioner failed to include certain items in income and claimed deductions to which he was not entitled 116_tc_438 d a tax is not understated to the extent that the treatment of the item related thereto is based on substantial_authority or is adequately disclosed in the return or in a statement attached to the return and there is a reasonable basis for the tax treatment of such item by the taxpayer sec_6662 moreover the accuracy-related_penalty does not apply with respect to any portion of an underpayment if it is shown that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability for such year id based on petitioner’s own admitted concessions of unreported income a prima facie case exists for imposition of the penalty petitioner appears to contend that he did in fact report his income_tax on the revised form_1040 after he did not receive a response from respondent concerning the tax characterization of for purposes of the amount shown as the tax by the taxpayer on his return the revised form_1040 is not a qualified_amended_return in determining whether petitioner understated his income_tax sec_1_6664-2 c income_tax regs his alleged forfeiture of rights as noted above the revised form_1040 was not processed as an amended_return and therefore petitioner’s reporting of income_tax on his revised form_1040 does not constitute a reasonable basis for not reporting income_tax on his form_1040 based on the entirety of the record we conclude that the other requirements for relief from the substantial_understatement_penalty have not been met accordingly we hold that petitioner is liable for the accuracy- related penalty under sec_6662dollar_figure e conclusion reviewed and adopted as the report of the small_tax_case division to reflect the foregoing respondent’s motion to conform the pleadings to the evidence will be granted and decision will be entered under rule based on our disposition of the other disputed issues we note that the sec_6662 penalty may be greater than that originally determined in the notice_of_deficiency
